  Case 2:04-cr-00019-WTM-BWC Document 55 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

        v.                                                CASE NO.: 2:04-cr-19

 DERONDELL JENKINS,

                Defendant.

                                            ORDER

       This matter is before the Court on Defendant’s Motion to Lift Detainer. Doc. 50. The

Court held an Initial Appearance in this case on February 23, 2021. At the Initial Appearance,

the Government moved for Defendant’s detention pending the final revocation hearing in this

case. Defendant waived his right to a detention hearing at this time. Defendant has also waived

his right to a preliminary hearing. Doc. 54. After careful consideration and for good cause

shown, Defendant’s Motion to Lift Detainer is DENIED as moot. The Defendant was remanded

to the custody of the United States Marshal pending the final revocation hearing.

       SO ORDERED, this 23rd day of February, 2021.




                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
